DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 and 26-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirchhevel et al. (US Publication No. 2006/0271082 A1) (cited by Applicant).

Regarding claim 21, Kirchhevel et al. discloses a biopsy probe mechanism (10), comprising: 
an elongate sample receiving member (12) having a longitudinal axis and having a sample receiving notch (16; and see Figures 1-5 and [0023]);  
a cutting cannula (14) arranged coaxially with the elongate sample receiving member, the elongate sample receiving member and the cutting cannula being movable relative to one another along the longitudinal axis between a first relative position and a second relative position (see Figures 1-5 and [0022]-[0024]); and 
a plurality of echogenic features including a first echogenic feature established on the elongate sample receiving member and a second echogenic feature established on the cutting cannula, the first echogenic feature being in longitudinal alignment with the second echogenic feature when the elongate sample receiving member and the cutting cannula are in the first relative position, the first echogenic feature being out of longitudinal alignment with the second echogenic feature when the elongate sample receiving member and the cutting cannula are in the second relative position (see Figures 1-5 and [0011]-[0013], [0025]-[0029], [0032], and [0034]).
Regarding claim 26, Kirchhevel et al. discloses the biopsy probe mechanism is configured as a disposable unit (see [0022]-[0029]).
Regarding claim 27, Kirchhevel et al. discloses the biopsy probe mechanism is integrated into a biopsy apparatus having a driver (23) for driving the biopsy probe mechanism (see Figures 1 and 2 and [0024] and [0025]).

Regarding claim 29, Kirchhevel et al. discloses when the first echogenic feature is not in longitudinal alignment with the second echogenic feature, both of the first echogenic feature and the second echogenic feature is ultrasonically visible (see Figures 2-3 and 5).
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22-25 and 32-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirchhevel et al., further in view of Elkins (US Patent No. 4,869,259) (cited by Applicant).

Regarding claim 22, Kirchhevel et al. teaches  the plurality of echogenic features includes a third echogenic feature established on the elongate sample receiving member (see Figures 1-5 and [0011]-[0013], [0025]-[0029], [0032], and [0034]). It is noted that Kirchhevel et al. does not specifically teach one of the first echogenic feature and the third echogenic feature being located distal to the sample receiving notch and the other of the first echogenic feature and the third echogenic feature being located proximal to the sample receiving notch. However, Elkins teaches one of the first echogenic feature (29) and the third echogenic feature (30) being located distal to the sample receiving notch (26) and the other of the first echogenic feature and the third echogenic feature being located proximal to the sample receiving notch (see Figure 6 
Regarding claim 23, Kirchhevel et al. teaches the plurality of echogenic features includes a fourth echogenic feature established on the cutting cannula at a location spaced apart from the second echogenic feature (see Figures 1-5 and [0011]-[0013], [0025]-[0029], [0032], and [0034]). Further, the combination of Kirchhevel et al. and Elkins teaches the third echogenic feature being in longitudinal alignment with the fourth echogenic feature when the elongate sample receiving member and the cutting cannula are in the first relative position, and the third echogenic feature being out of longitudinal alignment with the fourth echogenic feature when the elongate sample receiving member and the cutting cannula are in the second relative position (see Kirchhevel et al.: Figures 1-5 and [0011]-[0013], [0024]-[0029], [0032], and [0034] and Elkins: Figure 6 and col. 4, lines 12-25).
Regarding claim 24, Kirchhevel et al. teaches each echogenic feature of the plurality of echogenic features includes at least one circumferential echogenic band (see Figures 4 and 5 and [0013] and [0034]). Elkins further teaches each echogenic feature of the plurality of echogenic features includes at least one circumferential echogenic band (see Figure 6 and col. 4, lines 12-25).
Regarding claim 25, Kirchhevel et al. teaches each echogenic feature of the plurality of echogenic features is formed as at least one of a roughened surface, an 
Regarding claim 32, Kirchhevel et al. discloses a biopsy probe mechanism (10) for use in ultrasonic imaging, comprising: 
an elongate sample receiving member (12) having a longitudinal axis and having a sample receiving notch (16; and see Figures 1-5 and [0023]); 
a cutting cannula (14) arranged coaxially with the elongate sample receiving member, the elongate sample receiving member and the cutting cannula being movable relative to one another along the longitudinal axis between a first relative position and a second relative position (see Figures 1-5 and [0022]-[0024]); 
a first set of echogenic features (31, 32) established on the elongate sample receiving member (see Figures 3-4); and 
a second set of echogenic features (30, 34) established on the cutting cannula (see Figures 3 and 5), wherein: 
when the elongate sample receiving member and the cutting cannula are in the first relative position, the first set of echogenic features is in longitudinal alignment with the second set of echogenic features (see Figure 1), and 

It is noted Kirchhevel et al. does not specifically teach the sample receiving notch being located between two longitudinally spaced echogenic features of the first set of echogenic features. However, Elkins teaches the sample receiving notch (26) being located between two longitudinally spaced echogenic features (29, 30) of the first set of echogenic features (see Figure 6 and col. 4, lines 12-25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biopsy probe mechanism of Kirchhevel et al. to include echogenic features located both distally and proximally to said sample receiving notch, as disclosed in Elkins, so as to allow an operator to locate the notch during real-time imaging (see Elkins: col. 4, lines 12-25).
Regarding claim 33, Kirchhevel et al. teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features includes at least one circumferential echogenic band (see Figures 4 and 5 and [0013] and [0034]). Elkins further teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features includes at least one circumferential echogenic band (see Figure 6 and col. 4, lines 12-25).
Regarding claim 34, Kirchhevel et al. teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features is formed as at least one of a roughened surface, an embedded material, a machined pattern, and a particulate coating for providing a distinct echogenic reflection from surrounding areas during ultrasound imaging (see Figures 4 and 5 and [0013] and [0034]). Elkins further 
Regarding claim 35, Kirchhevel et al. teaches when the first set of echogenic features is in longitudinal alignment with the second set of echogenic features, only one of the first set of echogenic features and the second set of echogenic features is ultrasonically visible (see Figure 1).
Regarding claim 36, Kirchhevel et al. teaches when the first set of echogenic features is out of longitudinal alignment with the second set of echogenic features, both of the first set of echogenic features and the second set of echogenic features is ultrasonically visible (see Figures 2-3 and 5).
Regarding claim 37, Kirchhevel et al. discloses the biopsy probe mechanism is configured as a disposable unit (see [0022]-[0029]).
Regarding claim 38, Kirchhevel et al. discloses the biopsy probe mechanism is integrated into a biopsy apparatus having a driver (23) for driving the biopsy probe mechanism (see Figures 1 and 2 and [0024] and [0025]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,480,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims fully anticipate the present claims. In particular, reference claim 1 anticipates present claims 21 and 30, reference claim 2 anticipates present claim 22, reference claim 3 anticipates present claims 23 and 31, reference claim 4 anticipates present claim 24, reference claim 5 anticipates present claim 25, reference claim 6 anticipates present claim 26, reference claim 7 anticipates present claim 27, reference claim 8 anticipates present claims 28-29, 32, 35-36, and 39-40, reference claim 9 anticipates present claim 33, reference claim 10 anticipates present claim 34, reference claim 11 anticipates present claim 37, and reference claim 12 anticipates present claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791